Citation Nr: 1141986	
Decision Date: 11/10/11    Archive Date: 11/21/11

DOCKET NO.  06-10 950A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife




INTRODUCTION

The Veteran had active military service from April 6, 1970, to April 12, 1976.  He also had active service of 3 years, 8 months, and 17 days prior to April 6, 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran testified before the undersigned Veterans Law Judge at a Board hearing held in Columbia, South Carolina in October 2008.  A transcript of that hearing is of record.  The Board denied service connection for hearing loss, PTSD, depression, and mixed adjustment disorder in December 2008.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  

The parties to the appeal to the Court entered a joint motion for remand (JMR) in which they asked the Court to vacate and remand that portion of the December 2008 Board decision that denied entitlement to service connection for PTSD and hearing loss in the left ear.  A March 2010 Court order, granted the motion for remand pertaining to that part of the Board's decision that denied entitlement to service connection for PTSD, depression, and mixed adjustment disorder with depressed mood and anxiety.  The March 2010 order indicated that the appeal as to the remaining issue was dismissed.  

Despite the discrepancy between what the parties sought in the JMR and what the Court did in its order, the Board proceeded in November 2010 as though the Court had acted in accordance with the parties' JMR, and accepted the determination of the parties to the JMR that both the claim of service connection for psychiatric disability and a claim of service connection for left ear hearing loss had been remanded to the Board for further adjudication in compliance with the terms of the JMR.  This was done in accordance with instructions provided in this case by the Board's litigation support division, and was consistent with the Court's order that the Board comply with the JMR instructions.  

In its November 2010 decision, the Board denied service connection for hearing loss in the left ear and remanded for further evidentiary development the claim of service connection for psychiatric disability.  The Veteran appealed to the Court and another JMR was agreed to by the parties to the appeal.  This was done in June 2011.  By order of the Court, the case was remanded to the Board.


REMAND

In the June 2011 JMR, the parties noted that the Veteran's service treatment records (STRs) for his period of service from April 1970 to April 1976 were missing.  Although the STRs for the first period of service were negative for complaints or treatment related to hearing loss, it was pointed out that the Veteran had reported having continuous problems since his second period of service.  The parties concluded that the Board's explanation regarding the Veteran's statement of continuity of symptoms was inadequate.  Additionally, it was noted that the VA examiner who had provided an opinion had not accounted for the missing STRs.  

In order to allow for the examiner to form an opinion based on all the facts, including the facts regarding STRs for the Veteran's second period of service, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following actions:

1.  The Veteran should be given the opportunity to supplement the record on appeal.  The AOJ should assist in securing any records of treatment the Veteran identifies.

2.  The Veteran should be scheduled for an examination by the same examiner who conducted the January 2006 VA evaluation.  (If this examiner is no longer available, examination by another audiologist should be scheduled.)  The examiner should be asked to review the record and provide an opinion as to the medical probabilities that any loss of hearing acuity in the left ear is traceable to the Veteran's military service.  The examiner should be informed that the STRs for the Veteran's last period of service are missing.  The examiner should specifically review all pertinent evidence in the claims file, including the Veteran's statements and testimony regarding continuity of symptoms since his military service.  The examiner should note the degree of current loss of acuity and should specifically set forth all medical reasons for accepting or rejecting the Veteran's statements of having a noticeable loss of acuity since military service.  

If an examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of hearing loss or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3.  The AOJ should return the examination report to the examiner for corrective action if it does not comply with this remand.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate this issue.  If service connection is not granted, a supplemental statement of the case should be issued and the Veteran should be given time to respond before the case is returned to the Board.  (The AOJ should also continue to act on the Board's November 2010 remand of the claim of service connection for a psychiatric disability.)

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

